Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Interpretation
	
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “the control unit configured to” in claim 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 12, 14-15,  19-20, and 21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Lian et al. (US Pre-Granted Publication No. US 2019/0344796 A1 hereinafter “Lian”).

	Regarding claim 12 Lian discloses:

	A method for determining a friction coefficient potential of a road surface, the method comprising: (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) unequally distributing a total torque for operating a vehicle among at least two wheel torques at wheels of the vehicle; (Lian [0034-0035] wherein each wheel is separately controlled) ascertaining the friction coefficient potential using a detected slip between the road surface and at least one of the wheels (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) and a wheel torque present at the at least one of the wheels.  (Lian [0036] wherein a wheel slip torque is determined).  

	Regarding claim 14 Lian discloses all of the limitations of claim 12 and further discloses:

	The method as recited in claim 12, wherein the wheel torques are applied at wheels situated on different axles of the vehicle.  (Lian [0038] wherein the wheel torques are applied on separate axles).

	Regarding claim 15 Lian discloses all of the limitations of claim 12 and further discloses:

	The method as recited in claim 12, wherein a wheel torque of the wheel torques having a minimum value is applied at least at the at least one of the wheels whose slip is used for ascertaining the friction coefficient potential.  (Lian [0040] wherein a wheel torque is applied to wheels to prevent wheel slip or only brief slip to maintain desired vehicle control, wherein the office interprets the ability to allow for brief slip to equate to a minimum torque to determine slip potential).

	Regarding claim 19 Lian discloses all of the limitations of claim 12 and further discloses:

	The method as recited in claim 12, wherein the friction coefficient potential is ascertained using a slip difference between slips of the wheels and a torque difference between torques of the wheels.  (Lian [0028-0029] [0032] [0036] wherein the vehicle determines road adhesion based on wheel and vehicle speed).
	
	Regarding claim 20 Lian discloses:

	A control unit configured to determine a friction coefficient potential of a road surface, the control unit configured to: (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) unequally distribute a total torque for operating a vehicle among at least two wheel torques at wheels of the vehicle; (Lian [0034-0035] wherein each wheel is separately controlled) ascertain the friction coefficient potential using a detected slip between the road surface and at least one of the wheels (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) and a wheel torque present at the at least one of the wheels. (Lian [0036] wherein a wheel slip torque is determined).

	Regarding claim 21 Lian discloses: 

	A non-transitory machine-readable memory medium on which is stored a computer program for determining a friction coefficient potential of a road surface, the computer program, when executed by a computer, causing the computer to perform: (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) unequally distributing a total torque for operating a vehicle among at least two wheel torques at wheels of the vehicle; (Lian [0034-0035] wherein each wheel is separately controlled) ascertaining the friction coefficient potential using a detected slip between the road surface and at least one of the wheels (Lian [0028-0029] [0032] wherein the vehicle determines road adhesion based on wheel and vehicle speed) and a wheel torque present at the at least one of the wheels. (Lian [0036] wherein a wheel slip torque is determined).  	

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lian and Suzuki (US Pre-Granted Publication No. US 2019/0241176 A1 hereinafter “Suzuki”).

	Regarding claim 13 Lian discloses all of the limitations of claim 12 and further discloses:

	The method as recited in claim 12, wherein the wheel torques are distributed asymmetrically with respect to a longitudinal axis of the vehicle… and the wheel torques are distributed symmetrically with respect to the longitudinal axis to support straight-ahead driving of the vehicle.  (Lian fig. 2B-C [0038] [0050] wherein the wheel slip and torque is used to control the vehicle in an acceptable yaw rate to continue with the desired vehicle speed and direction). 

	Lian does not appear to disclose:

	to support a negotiation of a curve by the vehicle, to generate a yaw moment supporting the negotiation of the curve,	

	However, in the same field of endeavor of vehicle controls Suzuki discloses:

	“to support a negotiation of a curve by the vehicle, to generate a yaw moment supporting the negotiation of the curve,” (Suzuki [0080-0081] wherein a target yaw rate is used to aid in controlling the vehicle during operation such as in yaw movement control cases fig. 12)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the curve control of Suzuki with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to allow for increased control during turning performance of the vehicle based on the required operation (Suzuki [0030]). 

	Regarding claim 16 Lian discloses all of the limitations of claim 15 but does not appear to disclose:

	wherein oppositely acting wheel torques are applied at the wheels when the total torque is lower than the minimum value.

	However, in the same field of endeavor of vehicle controls Suzuki discloses:

	“wherein oppositely acting wheel torques are applied at the wheels (Suzuki fig. 11 [0075] wherein opposite wheel torques are used to control a yaw movement) when the total torque is lower than the minimum value.” (Suzuki fig. 11 13a-13c [0075] wherein various wheel torques are applied to the wheels in various amounts including splitting a side torque to reach the minimum to achieve the vehicle control i.e. a smaller than minimum required wheel torque is applied to a left rear wheel while greater torque is applied to the front left wheel).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the opposite wheel torques of Suzuki with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to allow for increased control during turning performance of the vehicle based on the required operation (Suzuki [0030]).

	Claims 17-18 are rejected under Lian in view of Walenty et al. (US Patent No. US 5,173,860 hereinafter “Walenty”).

	Regarding claim 17 Lian discloses all of the limitations of claim 12 but does not appear to disclose:

	wherein at least one wheel of the wheels of the vehicle is set to be freely rolling, a velocity of the vehicle being detected at the freely rolling 101983582.1 4wheel.

	However, in the same field of endeavor of vehicle controls Walenty discloses:

	“wherein at least one wheel of the wheels of the vehicle is set to be freely rolling, a velocity of the vehicle being detected at the freely rolling 101983582.1 4wheel.” (Walenty col. 5 lines 22-35 wherein a wheel freewheels to allow for a reference vehicle speed to be matched, see also col. 8 lines 36-68).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the freewheeling of Walenty with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to allow for unified control of the vehicle based on the freewheeling and straight line braking (Walenty col. 2 lines 6-16).

	Regarding claim 18 Lian disclose all of the limitations of claim 12 but does not appear to disclose:

	wherein, at at least one wheel of the wheels, a wheel torque is applied up to a positive or negative maximum torque of an electric motor driving the wheel in a wheel-specific manner.  

	However, in the same field of endeavor of vehicle controls Walenty discloses:

	“wherein, at at least one wheel of the wheels, a wheel torque is applied up to a positive or negative maximum torque of an electric motor driving the wheel in a wheel-specific manner.” (Walenty col. 8 lines 38-68 wherein the wheel is braked with the maximum braking force to control the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the freewheeling and maximum torques of Walenty with the vehicle control of Lian because one of ordinary skill would have been motivated to make this modification in order to allow for unified control of the vehicle based on the freewheeling and straight line braking (Walenty col. 2 lines 6-16).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,517,414 discloses a suspension system that is controlled to minimize wheel slippage
US 20080264709 A1 discloses a divided torque for a vehicle control system 
US 20100114449 A1 discloses a ground surface prediction controller for a vehicle 
US 20150224925 A1 discloses a method for determining various friction surfaces of a roadway 
US 20160236672 A1 discloses a friction probability event for a near future event of a vehicle 
US 20180354476 A1 discloses a driver assistance system based on the wheel slip and brake pressure 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664